Citation Nr: 0832912	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected thoracic arthritic changes and mild narrowing of 
the fourth and fifth lumbar discs.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to July 
1985, from October 1987 to June 1992, and from March to June 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the RO.  

The Board observes that the June 2004 rating decision 
addressed issues other than the one detailed above.  In April 
2007, however, the RO certified only the foregoing issue to 
the Board.  The Board, therefore, will not discuss any other 
matters entailed in the June 2004 rating decision.

The Board further notes that in August 2006, Senator Carl 
Levin's office forwarded to the RO a communication from the 
veteran asserting that his appeals with respect to 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a claim relevant to the back were 
"cancelled" by the RO.  In response, the RO issued a 
September 2006 rating decision by which it assigned an 
increased rating of 20 percent to the service-connected 
thoracic arthritic changes and mild narrowing of the fourth 
and fifth lumbar discs, denied increased ratings for the 
service-connected left middle finger and status post left 
inguinal hernia disabilities, and denied entitlement to 
service connection for a left eye disability, pes planus, and 
for a nervous condition to include PTSD.

Finally, the Board emphasizes that in June 2000, the veteran 
filed a claim of service connection for Gulf War syndrome.  
As this issue has not been procedurally developed, the Board 
is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).




FINDINGS OF FACT

1.  The RO granted service connection for thoracic arthritic 
changes and mild narrowing of the fourth and fifth lumbar 
discs by June 2004 rating decision to which it assigned a 10 
percent evaluation.

2.  The veteran filed a timely notice of disagreement as to 
the initial evaluation assigned.

3.  The RO issued a statement of the case relative to the 
issue of entitlement to an increased initial rating for 
service-connected thoracic arthritic changes and mild 
narrowing of the fourth and fifth lumbar discs in August 
2005.  

4.  A substantive appeal was received from the veteran in 
April 2006; it did not address the issue of entitlement to an 
increased initial evaluation for the service-connected 
thoracic arthritic changes and mild narrowing of the fourth 
and fifth lumbar discs.


CONCLUSION OF LAW

Based upon the lack of filing of a timely or relevant 
substantive appeal, the appeal as to the issue of entitlement 
to an evaluation in excess of 20 percent for service-
connected thoracic arthritic changes and mild narrowing of 
the fourth and fifth lumbar discs is dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased rating for his service-
connected thoracic arthritic changes and mild narrowing of 
the fourth and fifth lumbar discs.  For reasons expressed 
below, however, the Board will not address this claim on its 
merits.  Rather, the Board is dismissing the claim due to 
lack of jurisdiction because the veteran did not perfect a 
timely appeal.

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that VCAA is not applicable.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court held that VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue on appeal.  Application of pertinent provisions of 
the law and regulations will determine the outcome.

As explained below, the appeal is being dismissed due to the 
veteran's failure to file a timely substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  No 
amount of additional notice or evidentiary development could 
alter the outcome of this case.  Therefore, based on the 
Court's decision in Manning, the Board concludes that the 
veteran's claim is not subject to the provisions of VCAA.


Law and Regulations 

Perfection of appeals

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by timely filing a 
substantive appeal, the rating decision became final).  By 
regulation this formal appeal must consist of either "a 
properly completed VA Form 9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See Id. at 555; 38 U.S.C.A. § 7105(d)(3).

Dismissal of appeals

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303 (2007).

Analysis

Factual background

The RO issued a rating decision in June 2004 by which, in 
pertinent part, it granted service connection for thoracic 
arthritic changes and mild narrowing of the fourth and fifth 
lumbar discs to which it assigned a 10 percent evaluation.  
In January 2005, the veteran filed a notice of disagreement 
as to the initial evaluation assigned to that disability.  
The Board notes that the notice of disagreement encompassed 
other matters not at issue herein.  A statement of the case 
(SOC) addressing this issue was mailed to the veteran in 
August 2005.  A cover letter attached to the SOC advised the 
veteran that he had to file his appeal within 60-days from 
the date of the letter (August 2, 2005) or within the 
remainder, if any, of the one-year period from the date of 
the action that he had appealed (June 17, 2004).  He was also 
told that his appeal would be closed if he did not respond 
within that period.  

A VA Form 9, Appeal to the Board of Veterans' Appeals, was 
received in April 2006.  However, the record does not contain 
a substantive appeal as to the issue of entitlement to an 
increased initial evaluation for service-connected thoracic 
arthritic changes and mild narrowing of the fourth and fifth 
lumbar discs.  Although the veteran filed a VA Form 9 in 
April 2006, that form did not mention the back disability.  
Rather, the April 2006 substantive appeal only expressed the 
veteran's assertion that he did have Persian Gulf service.  
That assertion is not relevant to the back or, quite frankly, 
to any other issue addressed in the June 2004 rating decision 
or the August 2005 statement of the case.  Moreover, the 
submission of the form was not timely.
 

In June 2008, the Board sent the veteran a letter explaining 
the jurisdictional problems stemming from the untimely and 
nonspecific substantive appeal.  The veteran was afforded 60 
days in which to request a hearing regarding the 
timeliness/adequacy of the substantive appeal or to submit 
evidence and argument on the matter.  In July 2008, the 
veteran submitted a handwritten note stating only, "In 
support of my appeal please update."  Stapled to that note 
is a May 2008 medical treatment report regarding the cervical 
spine.

Discussion

The Board finds that record shows that no substantive appeal 
has ever been filed as to the issue under consideration 
herein.  Thus, an appeal has not been perfected as to the 
issue under consideration.  As such, the issue detailed above 
is not properly before the Board.  38 C.F.R. §§ 20.200, 
20.201, 20.202.

In any event, the substantive appeal received in April 2006 
is untimely.  A timely filed substantive appeal should have 
been received no later than October 2005, 60 days after the 
issuance of the statement of the case.  38 C.F.R. § 20.302.  
Pursuant to 38 C.F.R. § 3.109 (2007), time limits for filing 
may be extended in some cases on a showing of "good cause."  
In this case, the veteran did not request any extension of 
time for filing a substantive appeal, and he has not 
demonstrated good cause for an untimely filing of a 
substantive appeal.

Because the veteran did not timely submit a substantive 
appeal as to the issue of entitlement to an increased 
evaluation for service-connected thoracic arthritic changes 
and mild narrowing of the fourth and fifth lumbar discs, the 
Board has no jurisdiction over the appeal as to that issue.  
The appeal must therefore be dismissed.  See 38 U.S.C.A. §§ 
7105, 7108; see also Roy, supra.

Due process concerns

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.

VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  See 
VAOPGCPREC 9-99.

In this case, the veteran has been amply informed of the 
necessity of filing a substantive appeal.  The Board observes 
that the veteran was informed of his right to appeal the RO's 
June 2004 rating decision by June 2004 letter that advised 
him to complete the enclosed VA Form 4107 ("Your Rights to 
Appeal Our Decision") if he disagreed with the RO's rating 
decision.  The veteran was also informed in an August 2005 
letter appended to the August 2005 statement of the case that 
in order to complete his appeal, he must return the enclosed 
VA Form 9 ("Appeal to the Board of Veterans' Appeals") 
within 60 days of the date of the letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the June 2004 rating decision.  
Such letter was dated in June 2004.  In a June 2008 letter, 
he was again apprised of the procedural requirements for 
filing a substantive appeal and afforded an opportunity to 
present evidence and argument as to why a proper and timely 
substantive appeal was filed.  His response, consisting of a 
medical record concerning the cervical spine, a body part not 
at issue herein, was entirely irrelevant to the matter at 
hand and has thus failed to persuade the Board to decide the 
jurisdictional matter herein in the veteran's favor.  

Conclusion

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds this case is one in which the law is 
dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


